Citation Nr: 1418657	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-35 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to educational assistance benefits higher than 80 percent under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to December 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In February 2014, the Veteran testified at a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals a transcript of the February 2014 hearing.  The remaining documents are duplicative or irrelevant to the issues on appeal.



FINDINGS OF FACT

1. The Veteran served on active duty from February 14, 1983 to December 31, 2003; it is neither claimed nor shown that he had any prior or subsequent active duty. 

2.  The character of the Veteran's active duty service was honorable; he was not discharged due to disability.

3. The Veteran had at least 24 months, but less than 30 months, of creditable active duty service toward the Chapter 33 (Post-9/11 GI Bill) educational assistance benefits.

CONCLUSION OF LAW

The criteria for educational assistance benefits higher than 80 percent under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) have not been met.  38 U.S.C.A. §§ 3311, 3313, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Furthermore, pre-decisional notification is not necessary when a claim cannot be substantiated because there is no legal basis for the claim, or where undisputed facts render the claimant ineligible for the claimed benefit (as is the case here).  38 C.F.R. § 21.1031(b).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and to assist. 

The Board finds that although the Veterans Law Judge who chaired the hearing did not expressly fully explain the issue or suggest the submission of evidence that may have been overlooked, see 38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veteran's representative clearly laid out the crux of the issue.  Additionally, as this issue is resolved as a matter of law no further evidence could be submitted which would change the disposition.  There is thus no prejudicial error and the Board may proceed to adjudicate the claims based on the current record.

Law and Analysis

The Post-9/11 GI Bill, or 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  In addition, the individual must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training.  38 C.F.R. § 21.9520(a).  The requisite active duty service can also be met if an individual serves a minimum of 30 continuous days, and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b). 

The Post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304.  See 38 C.F.R. § 21.9505. 

Aggregate length of creditable active duty service after September 10, 2001 determines the percentage of maximum amounts payable.  The Veteran is entitled to 80 percent with at least 24 months, but less than 30 months, of creditable active duty service; 90 percent with at least 30 months, but less than 36 months, of creditable active duty service; and 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640. 

In this case, the Veteran received an honorable discharge in December 2003 from his qualifying period of service and his reason for separation was retirement.  His aggregate length of active duty service after September 10, 2001 is at least 24 months, but less than 30 months; therefore, he is entitled to 80 percent of the education benefits payable under the Post-9/11 GI Bill.  In order to warrant educational assistance benefits higher than 80 percent under the Post-9/11 GI Bill, and the requested 100 percent, the Veteran's creditable active duty service would have to be at least 36 months.  It is not shown, nor alleged, that the Veteran has the requisite creditable active duty service to warrant increased educational assistance benefits, let alone at the 100 percent level.  Consequently, the Veteran has no legal entitlement to any additional educational assistance under 38 U.S.C.A. Chapter 33, beyond what he has already received.  As such, the Veteran's claim must be denied. 

The Board acknowledges the Veteran's argument that administrative error by VA has caused financial hardship on himself and his family.  Notably, the evidence shows that, in December 2009, the Veteran was sent a Certificate of Eligibility by the St. Louis RO relating that he was entitled to education benefits under the Post-9/11 GI Bill at the 100 percent level due to 36 months of creditable active duty service.  The Veteran acted in reliance on this letter.  In January 2010, the RO did send the Veteran notice that he was awarded education benefits under the Post-9/11 GI Bill at the 80 percent level; however, the Veteran indicated that he did not receive this letter.

Although the Board is sympathetic with the Veteran's argument and the resulting hardship caused by the RO's actions, his arguments essentially constitute a theory of equitable relief.  However, the Board is without authority to grant the Veteran's claim on an equitable basis and instead is constrained to follow the specific provisions of the law.  See 38 U.S.C.A. § 7104.  Such equitable relief may be had only from the Secretary directly.  See 38 U.S.C.A. § 503 (West 2002); 38 C.F.R. § 2.7 (2013) (outlining the process for seeking equitable relief).


ORDER

Educational assistance benefits higher than 80 percent under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) are denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


